Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 has been considered and entered.

Claim Interpretation and Contingent Limitations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 Claim 1, line 8, “a sensor type determination unit configured to determine”
Claim 1, line 12, “a sensor information transmission unit configured to determine”
Claim 2, line 18, “a data amount reduction unit configured to reduce”
Claim 2, line 21 “wherein the data amount reduction unit is configured to”
Claim 2, line 26, “the sensor information transmission unit is configured            to transmit”
Claim 3, line 5 “the data amount reduction unit is configured to reduce”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For claim limitations I-VI, the specification does not show a corresponding structure 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim 2 contains various conditional limitations. Claim 2 is a system claim, which contain the following conditional limitations: 
Claim 2: 
(1) “Wherein the data amount reduction unit is configured to reduce the data amount if the data amount of the sensor information detected by the sensor of which the type is determined by the sensor type determination unit is equal to or larger than a data amount threshold 25value determined in advance”
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitation (1) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in claim 2, in limitation (1) the function of reducing the data amount is contingent upon if the data amount is equal to or larger than a threshold.  However, claim 1 does not require that there is a determination of if the data amount is equal to or greater than a threshold. Accordingly, any structure capable of such a determination is sufficient to disclose limitation (1). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. “When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a remote instruction apparatus" in line 4.  A remote instruction apparatus is defined in claim 1 and it is unclear whether the “remote instruction apparatus” of claim 4 is the same “remote instruction apparatus” of claim 1.
In addition, at least claims 1-3 are rejected under 112(b) for reciting the following claim limitations:
“A sensor type determination unit”
“A sensor information transmission unit”
“A data amount reduction unit”
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI.
Which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not further elaborate on the structure of the units  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-4 are rejected for at least the reason they depend from a rejected claim. 
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20190361436 A1) ("Ueda") in view of Ross (US 20190286143 A1) ("Ross").
With respect to claim 1, Urano teaches a remote autonomous driving vehicle that includes a plurality of sensors for detecting surroundings of a vehicle (Ueda Paragraph 242 “Furthermore, in the first exemplary embodiment, as examples of the sensors for sensing the situation around the vehicle, visible light camera 21, LIDAR 22, and millimeter wave radar 23 are described. In this regard, the other sensors such as an infrared camera and a sonar may further be used in combination”), transmits sensor information detected by one of the plurality of sensors to a 5remote instruction apparatus (Ueda Paragraph 57 “In an unmanned autonomous vehicle partially incorporating remote control, sensed data obtained by sensing a state of a vehicle or a surrounding situation need to be transmitted from the vehicle to a remote control center via a network”); and that the vehicle comprises a sensor type determination unit configured to determine a type of the sensor that transmits the sensor information to the remote 10instruction apparatus based on an external environment and map information (Ueda Paragraph 93 “Storage 52 stores data necessary to remote monitoring of autonomous vehicle 1, for example, a three-dimensional map synchronized to a three-dimensional map stored in storage 12 of autonomous vehicle control device 10” | Paragraph 78 “Risk degree calculator 112 calculates the current risk degree of autonomous vehicle 1 based on various parameters such as LDW (Lane Departure Warning), FCW (Forward collision warning), sudden steering, sudden braking, a time zone, a location, and weather. For example, when any one of events, such as LDW, FCW, sudden steering, and sudden braking occurs, the risk degree is largely increased” |Paragraph 256-257 “In the autonomous vehicle control device (10) described in item 1-2 or 1-3, the autonomous vehicle (1) may be provided with a plurality of different types of sensing devices (20). Furthermore, the communication section (131) may transmit at least one type of sensed data selected from the plurality of sensed data acquired respectively from the plurality of sensing devices (20) to the remote control device (50) in accordance with the risk degree of the autonomous vehicle (1). Thus, the amount of data to be transmitted to the remote control device (50) can be reduced while safety is ensured”); and a sensor information transmission unit configured to transmit the sensor information detected by the sensor of which the type is determined by the sensor type determination unit to the remote 15instruction apparatus (Ueda Paragraph 57 “In an unmanned autonomous vehicle partially incorporating remote control, sensed data obtained by sensing a state of a vehicle or a surrounding situation need to be transmitted from the vehicle to a remote control center via a network” | Paragraph 247 “An autonomous vehicle control device (10) includes a sensed data input section (132), and a communication section (131). The sensed data input section (132) acquires sensed data indicating a situation around an autonomous vehicle (1) from a sensing device (20) installed in the autonomous vehicle (1). The communication section (131) transmits the sensed data acquired by the sensed data input section (132) to a remote control device (50) that monitors the autonomous vehicle (1) via a network (2)”).
Ueda, however fails to explicitly disclose travelling based on a remote instruction issued from a remote commander through the remote instruction apparatus.
Ross, however, teaches travelling based on a remote instruction issued from a remote commander through the remote instruction apparatus (Ross Paragraph 23 “The autonomous vehicle can receive instructions from the remote source of guidance on how to handle the event. The autonomous vehicle can then implement the instructions to handle the event while it operates”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Ueda to include travelling based on a remote instruction issued from a remote commander through the remote instruction apparatus, as taught by Ross as disclosed above, in order for a vehicle to effectively drive through various situations (Ross abstract “An event is detected that impairs a confidence level of the autonomous vehicle in progressing through a current route. In response to detecting the event, the autonomous vehicle communicates information about the event to a remote source of guidance. The autonomous vehicle can receive instructions from the remote source of guidance on how to handle the event. The autonomous vehicle can then implement the instructions to handle the event while it operates”).

With respect to claim 4, Urano in view of Ross teach a vehicle remote instruction system comprising: the remote autonomous driving vehicle according to claim 1; and a remote instruction apparatus in which a remote commander issues a remote instruction relating to travel of the remote autonomous 15driving vehicle (Ross Paragraph 23 “The autonomous vehicle can receive instructions from the remote source of guidance on how to handle the event. The autonomous vehicle can then implement the instructions to handle the event while it operates”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Ueda (US 20190361436 A1) ("Ueda") in view of Ross (US 20190286143 A1) ("Ross") in view of Breed (US 20190271550 A1) (“Breed”) and Petousis (US 20180261020 A1) (“Petousis”).

With respect to claim 2, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (1) as noted above, such as a data amount reduction apparatus/controler, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

	In regards to claim 2, Ueda in view of Ross teach sending data to the remote instruction apparatus (Ueda Paragraph 57 “In an unmanned autonomous vehicle partially incorporating remote control, sensed data obtained by sensing a state of a vehicle or a surrounding situation need to be transmitted from the vehicle to a remote control center via a network”).
Ueda in view of Ross fail to explicitly disclose a data amount reduction unit configured to reduce a data amount of the sensor information detected by the sensor of which the 20type is determined by the sensor type determination unit, wherein the data amount reduction unit is configured to reduce the data amount if the data amount of the sensor information detected by the sensor of which the type is determined by the sensor type determination unit is equal to or larger than a data amount threshold 25value determined in advance, and wherein the sensor information transmission unit is configured 53FP19-0785-OOUS-TYT to transmit the sensor information in which the data amount is reduced by the data amount reduction unit.
Breed, however, teaches a data amount reduction unit configured to reduce a data amount of the sensor information detected by the sensor of which the 20type is determined by the sensor type determination unit (Breed Paragraph 18 “FIG. 9 is a flowchart with calculations performed on-vehicle for image compression.”), and wherein the sensor information transmission unit is configured 53FP19-0785-OOUS-TYT to transmit the sensor information in which the data amount is reduced by the data amount reduction unit, to the remote instruction apparatus (Breed Paragraph 139 “Generally, the map will be created at one or more central locations, usually referred to as the cloud, which receives information from probe vehicles. Information sent from probe vehicles to the cloud (embodied as a processor or processing system) depends on the onboard hardware and software capabilities. Initially, entire images acquired by probe vehicles are transferred to the cloud in compressed form” | Paragraph 141 “On the vehicle 450, the following steps occur: Step 451, acquire image by an image acquisition device; Step 452, acquire IMU angles and positions from the IMU; Step 453, compress the acquired data for transmission to the cloud via processor; and Step 454, send the compressed data to the cloud via a communications system.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus Ueda in view of Ross so that the vehicle contains a data amount reduction unit configured to reduce a data amount of the sensor information detected by the sensor of which the 20type is determined by the sensor type determination unit, wherein the data amount reduction unit is configured to reduce the data amount if the data amount of the sensor information detected by the sensor of which the type is determined by the sensor type determination unit is equal to or larger than a data amount threshold 25value determined in advance, and wherein the sensor information transmission unit is configured 53FP19-0785-OOUS-TYT to transmit the sensor information in which the data amount is reduced by the data amount reduction unit, as taught by Breed as disclosed above in order to efficiently upload data (Breed Paragraph 424 “During the mapping process using mapping vehicles, software is needed to schedule the travels of the mapping vehicles so that all roads and lanes thereon are traversed efficiently”).
	Ueda in view of Ross in view of Breed  fail to explicitly disclose that wherein the data amount reduction unit is configured to reduce the data amount if the data amount of the sensor information detected by the sensor of which the type is determined by the sensor type determination unit is equal to or larger than a data amount threshold 25value determined in advance.
	Petousis, however, teaches wherein the data amount reduction unit is configured to reduce the data amount if the data amount of the sensor information detected by the sensor of which the type is determined by the sensor type determination unit is equal to or larger than a data amount threshold 25value determined in advance (Petousis Paragraph 26 “Alternatively, the vehicle sensor data can be compressed, derived data (e.g., derivative messages based on sensor data)…based on predetermined rules”).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Ueda in view of Ross and in view of Breed so that the data amount reduction unit is configured to reduce the data amount if the data amount of the sensor information detected by the sensor of which the type is determined by the sensor type determination unit is equal to or larger than a data amount threshold 25value determined in advance, as taught by Petousis as disclosed above, in order to ensure the capability of continuous data transmission (Petousis Paragraph 3 “Vehicles can be equipped with many sensors to enable operation and data collection from the surroundings of the vehicle. These sensors typically collect vast quantities of data continuously or nearly-continuously as the vehicle is operating, under human control, or a combination of both. The vehicles are also typically connected to a network (e.g., the Internet) by one or more uplinks of varying types, and possess some amount of onboard storage. These networks typically lack the capacity or capability to uplink all of the data collected by the sensor data in real time or near real time”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20190361436 A1) ("Ueda") in view of Ross (US 20190286143 A1) ("Ross") in view of Breed (US 20190271550 A1) (“Breed”) and Petousis (US 20180261020 A1) (“Petousis”) and further in view of Fairfield (US 10671084 B1) (“Fairfield”).
In regards to claim 3, Ueda in view of Ross in view of Breed in view of Petousis fail to explicitly disclose wherein the data amount reduction unit is configured to reduce the data amount of the sensor information by limiting an angle of view to be transmitted to the remote instruction apparatus in the sensor information detected by the sensor of which the type is determined by the sensor type determination unit based on the map information.
(Fairfield col 8 Lines 28-43“A perception system 172 of an autonomous vehicle may determine a bounding box for each detected object. A bounding box may be a virtual, three-dimensional box that may completely enclose detected 3D points corresponding to an object and also includes a set of measurements (e.g., length, width, height) unique to the bounding box associated with the object. For instance, the perception system 172 of vehicle 100 identifies objects, such as trees 320, 322, 324, 326, 328, 330 and fire hydrant 340, and arranges them into bounding boxes using at least a set of obstacle points based on the laser data derived from the laser rangefinder 182. The set of obstacle points may be used to determine the bounding box. As an example, tree 320 may be larger than fire hydrant 340, thus the dimensions of bounding box corresponding to tree 320 maybe comparatively greater than the dimensions of bounding box corresponding to fire hydrant 340”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Ueda in view of Ross in view of Breed in view of Petousis so that the data amount reduction unit is configured to reduce the data amount of the sensor information by limiting an angle of view to be transmitted to the remote instruction apparatus in the sensor information detected by the sensor of which the type is determined by the sensor type determination unit based on the map information, as taught by Fairfield as disclosed above, in order to effectively identify only certain aspects of the surroundings pertaining to a certain situation (Fairfield abstract “A system and method is provided for identifying an object along a road, where the object may be represented by a bounding box, and projecting a set of obstacle points within the bounding box corresponding to the identified object”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667